MABSHALL, C. J.
1. All statutes relating to- public motor transportation service upon the highways of the state and conferring jurisdiction upon the puiblic utilities commission to -regulate the same have equal application to both passenger and freight transportation.
2. An irregular route described in section 614-84 General Code, may not be granted in such general terms as to embrace all the streets and highways of the state, unless the public utilities commission shall find upon evidence adduced that there is a need for such transportation in all parts of the state and unless the commission shall further find upon evidence adduced -that the applicant has facilities to adequately supply such need, and an order granting the same shall be so limited and safeguarded as not to- unreasonably conflict with regular and irregular routes for freight motor transportation theretofore established. Lake Shore Elec. Ry. v. P. U. C., No. 19509, approved and followed.
Orders reversed in causes Nos. 19873, 19866, 19868, 19875, 19876, 20007 and 20008.
Orders affirmed in .causes Nos. 19867, 19872 and 19877.
Jones, Matthias, Day, Allen, Kinkade and Bobinson, JJ., concur.